Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Application has been granted the petition of special status under the Cancer Immunotherapy Pilot Program as set forth in the notice published in 81 Federal Register 42328 (June 29, 2016). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to the papers filed on June 30, 2021. Claims 150-152 and  155-172 are currently pending. Claims 153-154 have been canceled, claim 150 has been amended and claims 167-172 have been added by Applicants’ amendment filed on 6/30/2021.
Applicants’ election without traverse of Group I, claims 150-157, directed to a method of treating cancer in response to the restriction requirement filed on 1/15/2021 was previously acknowledged.
Claims 158-166 were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-III was previously made FINAL. 

Therefore, claims 150-152, 155-157 and 167-172 are currently under examination to which the following grounds of rejection are applicable.  
Response to arguments
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Provisional Double Patenting 
Claims 150-152 and 167-172 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-149 of copending Application No. 17/205,951 as per claims filed 3/12/2021 for the reasons already of record as set forth the non-final office action filed on 3/30/2021.
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
                                    Claim Rejections - 35 USC § 103	Claims 150-152 and  155-157 remain rejected and new claims 167-172 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beatty et al. (U.S. Pub. 2016/0311917, issued as U.S. Patent 10,640,569; of record IDS filed on 6/26/2020) in view of Slepushkin et al., (US Pub. 2020/0399655; filing priority Nov 23, 2015;  of record) and further in view of Liu et al., (US Pub. 2008/0293142). This is rejection has been modified as necessitated by amendment of the claims in the response filed 6/30/2021.
Regarding claim 150,  Beatty et al., teaches methods of treating cancer comprising administration of T cell engineered with a vector comprising: (a) an inhibitory nucleic acid such as a short hairpin ribonucleic acid (shRNA) which inhibits expression of a molecule that inhibits T cell function; and (b) an isolated nucleic acid molecule encoding a chimeric antigen receptor (CAR) (see abstract; paragraphs [003 l]-[0037]; claims 76-92, 101-103; figures 47A-47E). 

    PNG
    media_image1.png
    208
    545
    media_image1.png
    Greyscale
FIGS. 47C and 47D of Beatty, for example, illustrate transcription regulation of the shRNA and CAR via the U6 promoter for the shRNA and the EF1 alpha promoters for the nucleic acid encoding CAR, wherein the promoters are oriented in different directions from each other (paragraph [0105] of the published application).  Beatty et al., states in preferred embodiments “a nucleic acid molecule that encodes a dsRNA molecule that inhibits expression of the molecule that modulates or regulates, e.g., inhibits, T-cell function is operably linked to a promoter, e.g., a H1- or a U6-derived promoter such that the dsRNA molecule that inhibits expression of the molecule that modulates or regulates, e.g., inhibits, T-cell function is expressed, e.g., is expressed within a CAR-expressing cell….. The nucleic acid molecule that encodes a dsRNA molecule that inhibits expression of the molecule that modulates or regulates, e.g., inhibits, T-cell function can be transcribed in the same or different direction as the nucleic acid that encodes a component, e.g., all of the components, of the CAR.” (paragraph [0498]). In relation to shRNA targeting of checkpoint inhibitors that inhibit T-cell function, Beatty discloses examples of inhibitory molecules including PD1 and TIGIT (paragraphs [0280][0286]) and the generation of T-cell deficient cells that are generated by administration of RNA-interfering agents, e.g., siRNA, shRNA, miRNA, e.g., T-cell function is inhibited within a CAR-expressing cell (paragraphs [0033], [0370]). In preferred embodiments, Beatty et al., teaches that the agent such as shRNA that inhibits expression of a molecule which inhibits T-cell function is linked to the nucleic acid that encodes a component, e.g., all of the components, of the CAR (paragraphs [0033],[0280],[0387]). Beatty et al., discloses host immune cells including a B-cell, a dendritic cell,  a T cell or a NK cell, and human-derived T cells (paragraphs [0140];[0365]).
Beatty et al., does not explicitly teach a nucleotide sequence encoding a second shRNA. 
However, the  benefits of targeting and removing check point inhibitors including at least PD1 and TIGIT that otherwise negatively affect the expansion and/or function of CART cells was well-known in the art before the effective filing date of the claimed invention, as evidenced by the teachings of Slepushikin et al., (paragraphs [0241]; [0372]).
Therefore, in order to potentiate the immune response to the CAR-T cells and to enhance the therapeutic benefit to the host, it would have been prima facie obvious for one of ordinary skill in the to deplete expression of check point inhibitors within a CAR-expressing cell including at least PD1 and TIGIT by administering at least a first short hairpin RNA that inhibits expression of PD1 and a second short hairpin RNA that inhibits expression of TIGIT. The design and manipulation of transcribe short hairpin RNAs (shRNA) that, after being processed into short interfering RNAs (siRNAs), mediate the degradation of the target mRNA, and cell transformation systems in immunotherapy are within the ordinary level of skill in the art of molecular biology. The practitioner in the art would readily understand that blocking or reducing expression of more than one molecule that inhibit T cell function such as check point inhibitors would be reasonably expected to benefit the treatment of cancer with engineered CAR-T cells. Selection and optimization of at least two shRNA to inhibit PD1 and TIGIT for delivery of a therapeutically effective CAR-T cells is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, taking into account the above-disclosed factors and the clinical profile of the cancer patient considered for immunotherapy therapy.
Regarding claim 151, Beatty et al., teaches treatment of cancer by administration of CAR-expressing cells, e.g., CART cells, comprising  a mixture of cells expressing different CARs able to target different antigens in prostate cancer cells, ovarian cancer cells, lung cancer cells (paragraph [0053]) of the published application. 
Regarding claim 152, Beatty et al., teaches treatment of cancer by administration of CAR-expressing cells, e.g., CART cells, comprising  a mixture of cells expressing different CARs having an anti-CD19 binding domain (paragraph [0285]).
Regarding claim 155, Beatty et al., teaches CAR-expressing cells wherein the intracellular signal transduction domain comprises “a costimulatory domain of CD28, CD27, ICOS, e.g., an intracellular signaling domain of CD28, CD27 and/or ICOS, and/or a primary signaling domain, e.g., of CD3 zeta” (paragraph [0508]).
Regarding claim 156-157, Beatty et al., exemplifies in FIGS. 47C and 47D functional transcription of shRNA regulated by the U6 promoter (paragraphs [0105][[0165]). Beatty et al., discloses various elements encoding sequences in the same or separate nucleic acids [0301], such that it would have been obvious for one of ordinary skill in the art to have a first nucleotide sequence and a second nucleotide sequence on a single vector under the same promoter or different promoter to regulate expression of the first shRNA/second shRNA simultaneously or separately in a CART cells depending on the detailed goal of the system and, at least in part, on previous examples of promoters and transcription factors in the host immune cell. 
Regarding claim 167-169, the combined teachings of Beatty and  Slepushkin make obvious the method of claim 150. Additionally, before the effective filing date of the claimed invention,  Liu et al., discloses different RNA pol III promoter activities regulating expression of various  shRNA sequences, including hU6, mU6, 7SK, H1 (paragraph [0016] of the published application) regulating expression of shEGFP. It would have been obvious for one of ordinary skill in the art to select any of the RNA pol III promoters disclosed by Liu to selectively knock down PD1 by its corresponding shRNA  and TIGIT by its corresponding shRNA . A skilled artisan would have had a reasonable expectation of success as controlling gene expression using shRNA sequence targets under the control of a promoter was known in the art before the effective filing date of the invention.  
Regarding claims 170-172, the combined teachings of Beatty  and  Slepushkin make obvious the method of claim 150. Additionally, Liu et al., discloses different RNA pol III promoter activities regulating expression of various  shRNA sequence separately. Figure 5.A of Liu illustrates distinct pol III promoters controlling shEGFP in a head to head orientation or tail to tail orientation. The design and manipulation of transcribe short hairpin RNAs (shRNA) that, after being processed into short interfering RNAs (siRNAs), mediate the degradation of the target mRNA, and cell transformation systems are within the ordinary level of skill in the art of molecular biology, such that one of ordinary skill in the art would be able to express two shPD1 and  shTIGIT using two different promoters oriented in different directions to target PD1 and TIGIT.

    PNG
    media_image2.png
    241
    561
    media_image2.png
    Greyscale

Response to Applicants’ Arguments as they apply to rejection of claims 150-152 and 167-172  under 35 USC § 112, second paragraph
At pages 11-14 of the remarks filed on 9/7/2021, Applicants’ essentially argue that: 1) “ Slepushkin merely states that a CAR molecule may be administered with an agent, e.g., a checkpoint inhibitor, but: 1) fails to teach or suggest use of two checkpoint inhibitors, let alone the specific combination of shRNA molecules recited in the pending claims”, 2) “The Examiner also cites to paragraph 241 of Slepushkin (see Office Action p. 7),”, 3) “As demonstrated in the working examples of the specification as originally filed, use of CAR-T cells to treat cancer yields surprisingly beneficial results relative to CAR-T cells, CAR-T cells expressing PD-I shRNA alone, and CAR-T cells expressing PD-I shRNA in combination with other checkpoint inhibitor shRNAs (in particular, in combination with CTLA-4, TIM-3 or LAG-3 shRNAs).”, 4) “Example 10 of the as-filed specification presents the results of experiments that test CAR-T cells in a mouse model of blood cancer. As shown in FIG. 23 of the specification, dual knock-down (KD) CAR-T cells expressing PD-I shRNA and TIGIT shRNA ("shPD-1- shTIGIT") show surprisingly superior antitumor effects (improved survival and improved tumor burden)” , 5) “Example 11 presents the results of such studies and demonstrate that survival in the solid tumor animal model is also significantly increased and tumor burden is significantly reduced when shPD-1-shTIGIT dual knock-down CAR-T cells are administered as compared to administration of either CAR-T cells or CAR-T cells expressing PD-I shRNA”,  6), “In sharp contrast, all mice that received other dual knock-down CAR-T cells, i.e., PD-l/CTLA-4, PD-1/TIM-3 and PD-1/LAG-3 dual known-down CAR-T cells were dead by day 26 of the experiments. See FIG. 23 (lack of photograph (top panel) and lack of data points on graphs (bottom panel) indicate the involved mice had died).”  and 7) “As shown in FIG. 23, all mice receiving PD-I shRNA/TIGIT shRNA dual knock-down CAR-T cells ("shPD-1-shTIGIT") had a significant reduction in tumor burden starting at day 26 as compared to all mice receiving either CAR-T cells alone or CAR-T cells expressing only PD1 shRNA because, as noted above, by day 26 all mice having received any other dual knockdown CAR-T cells were dead.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), in relation to the teachings of  Slepushkin in paragraph [0241], the examiner agrees that said citation refers to removal or depletion of a population of T cells. However, the teachings of both Beatty and Slepushkin are directed to immunotherapy methods for treating cancer in a subject in need thereof comprising administering T-cells, where check point inhibitors TIGIT and PD-1 are selected for inhibition in order to enhance immunotherapy. In Beatty inhibition of the check point inhibitor is done intracellularly by using shRNA whereas in Slepushkin is done extracellularly by blocking an inhibitory molecule (paragraph [0373]). There is no reason why a combination of two shPD1 and shTIGIT could not knock down  PD1 and TIGIT as easily as a single shPD1 or shTIGIT. In fact, targeting two shRNAs with different efficacies of gene knockdown was routine and well-known in the art as evidenced by the teachings of Moore et al. (2010; RNA therapeutics ; pp. 139-156). In addition, the prior art of Liu provides support for constructs able to transcribe more than one short hairpin RNAs (shRNA). Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989). Nonpreferred embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See M.P.E.P. §2123..
Regarding 4) and 5), Examples 10 and 11 cited by Applicants describe treatment of CD19+ Blood Cancer and CD19+ solid tumor in vivo using dual KD CAR-T Cells Targeting PD-1 and TIGIT. The structure of the constructs used for transcribing two short hairpin RNAs (shRNA) in combination with the nucleic acid sequence encoding the C19CAR in this two examples is 
    PNG
    media_image3.png
    401
    795
    media_image3.png
    Greyscale
illustrated in Figure 15, where the hU6 regulated shRNA PD-1 and mU6 regulated shRNA TIGIT. Applicants’ arguments are not found persuasive because it is noted that the features upon which applicant relies (e.g, “a Dual Two-in-One vector was devised to express two shRNAs by mU6 and hU6 Pol III promoters to repress expression of two immune checkpoints of CAR-T cells” (paragraph [0472]), “ PD-1_TIGIT KD CAR-T cells” which shows surprisingly superior antitumor effect compared to other dual KD CAR-T cells (FIG. 23) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite the structure of the T cells comprising Dual Two-in-One vector taught in the specification. 

    PNG
    media_image4.png
    167
    325
    media_image4.png
    Greyscale
Regarding 6) and 7), the fact that mice receiving CD3/CD28-stimulated T cells comprising the dual Two-in-One vectors expressing two shRNAs by different promoters (mU6 and hU6) targeting PD-1 and TIGIT survive after 40 days relative to mice received other dual knock-down CAR-T cells, i.e., PD-l/CTLA-4, PD-1/TIM-3 and PD-1/LAG-3 is not disputed. Also note that dual TIGIT and PD-1 blockade has been suggested in the prior art of Chauvin (2015; J Clin. Invest.; of record IDS filed on 6/30/2021)  in activated T cells, Tregs, and NK cells in patients with advanced melanoma). However, the instant claims as written do not require CAR-T cells comprising two-in-one vectors comprising two shRNAs under the control of Pol III promoters mU6 and hU6 to repress expression of two immune checkpoints of CAR-T cells.  The scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results. See, for example, In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), and In re Clemens, 206 USPQ 289 (CCPA 1980). In this case, the probative value of the data provided by applicant is not commensurate in scope with the degree of protection sought by the claim.  Examples 9 and 10 required cell intrinsic PD-1_TIGIT blockade of KD CAR-T cells against blood and tumor CD19 cells to be regulated by expressing two shRNAs by different RNA polymerase III promoters (mU6 and hU6).
New grounds of rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 150-152 and 167-172  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This is a new rejection necessitated by amendment of the claims in the response filed 6/30/2021.
Claim 150 and by dependence, claims 151-152 and 167-172  are vague and indefinite in the recitation of “…capable of…” , since this phrase refers to a latent ability, and it is unknown whether the ability is expressed or observed in the invention.  
Note, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.   
Conclusion
Claims 150-152, 155-157 and 167-172 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633